     Case 2:20-cv-07726-GW-AS Document 29 Filed 03/22/21 Page 1 of 2 Page ID #:206
                                                                  JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12     CARMEN JOHN PERRI, an              Case No. CV 20-7726-GW-ASx
13     individual,

14                                            ORDER DISMISSAL WITHOUT
       Plaintiff,                             PREJUDICE
15
       v.
16

17     RAINBOW SEAFOOD
       MARKET, a business of unknown
18     form; RUEY JAN TSAI AND
19     HUI LAN TSAI, individually and
       as co-trustees of the TSAI
20     FAMILY TRUST, dated JUNE
21     11, 2002; and DOES 1-10,
       inclusive,
22

23     Defendants.
24

25

26

27
                                          1
28
                               [PROPOSED] ORDER
                         DISMISSAL WITHOUT PREJUDICE
     Case 2:20-cv-07726-GW-AS Document 29 Filed 03/22/21 Page 2 of 2 Page ID #:207


 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   without Prejudice filed by Plaintiff Carmen John Perri (“Plaintiff”) and Rainbow
 3
     Seafood Market, Ruey Jan Tsai and Hui Lan Tsai (“Defendants”), the Court hereby
 4

 5   enters a dismissal without prejudice of Plaintiff’s Complaint in the above-entitled

 6   action, in its entirety. Each party shall bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: March 22, 2021
10

11
                                      HON. GEORGE H. WU, U.S. DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                        2
28
                                 [PROPOSED] ORDER
                           DISMISSAL WITHOUT PREJUDICE
